DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 07/28/2020.
Claims 21-40 are currently pending.    
Claims 1-20 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claims 21, 22, 23, 26, 31, 32, 33, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dudzik et al. (US 2019/0066288, hereinafter Dudzik) in view of Kress et al. (US 2018/0195974, hereinafter Kress) and further in view of Wolfe et al. (US 2016/0151957, hereinafter Wolfe).

	Regarding claim 21, Dudzik teaches: An apparatus for printing on containers (fig. 1A, [0054], For example, defects are detected, in one embodiment, before the bags are printed or filled with solution, thereby saving printing and filling costs associated with further manufacturing and processing defective bags), said apparatus comprising 
a transporter (fig. 1A, conveyor system 140), 
a controller (fig. 1A, control unit 130), and 
an inspector, wherein said inspector comprises a camera and a light (fig. 1A, [0027], In one embodiment, the automated visual inspection system 100A includes a light source 110, a detector 120 (e.g., camera)),  
wherein said transporter transports containers that are to be printed upon along a transport track to a container inlet of a printing station ([0026], In the system and method of the present disclosure, empty, flexible containers are inspected automatically prior to printing and filling.).


wherein said light and said camera are disposed along an axis of said inspector facing each other such that said light illuminates a first side of a container.

 However Kress teaches: wherein said inspector is allocated to said transporter and disposed to inspect containers upstream of where transfer of said containers to said container inlet occurs (see figs. 1-4 and [0029], A conveyor 102 transports a plurality of containers 104-106 through an inspection dome 108. The inspection dome 108 comprises an entry aperture 110 for the plurality of containers 104-106 to enter the inspection dome 108. The inspection dome 108 further comprises an exit aperture 112 for the plurality of containers 104-106 to exit the inspection dome 108.), 
wherein said light and said camera are disposed along an axis of said inspector facing each other such that said light illuminates a first side of a container (see figs-4, light and camera are facing each other and [0027-0028], Further, while the containers depicted herein have a cylindrical sidewall, it is to be understood that the system can be configured to detect defects in sidewalls of varying shapes.).

The motivation for the combination is that Dudzik and Kress are in the same field of endeavor, mainly image inspection.     

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik to a include wherein said inspector is allocated to said transporter and disposed to inspect containers upstream of where transfer of said containers to said container inlet occurs, wherein said light and said 

Dudzik and Kress do not explicitly teach: said camera is disposed to view a second side of said container that is opposite said first side, wherein illumination of said first side causes light to be scattered from said container, thereby rendering a characteristic material distribution of said container to be visible to said camera and enabling said camera to collect data that represents said characteristic material distribution using different brightness values or gray scale values, and wherein said controller, which receives data from said inspector, is configured to identify a defective container, said defective container having brightness values or gray scale values that differ from standard values thereof.  


However, Wolfe teaches: said camera is disposed to view a second side of said container that is opposite said first side, wherein illumination of said first side causes light to be scattered from said container (see fig. 4, [0067], The system 108 comprises a camera 202, optics 204, a light source 208 and an optional image processor 210. Images may be taken while the container 66 is in the inspection area 21, which may be positioned between the light source 208 and the camera 202), thereby rendering a characteristic material distribution of said container to be visible to said camera and enabling said camera to collect data that represents said characteristic material distribution using different brightness values or gray scale values ([0071], In FIG. 8, the emphasis area 242 is reproduced in larger form to illustrate image pixels 243. Gray-scale values for various pixels are indicated by shading.), and wherein 

The motivation for the combination is that Dudzik, Kress and Wolfe are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik and Kress to a include said camera is disposed to view a second side of said container that is opposite said first side, wherein illumination of said first side causes light to be scattered from said container, thereby rendering a characteristic material distribution of said container to be visible to said camera and enabling said camera to collect data that represents said characteristic material distribution using different brightness values or gray scale values, and wherein said controller, which receives data from said inspector, is configured to identify a defective container, said defective container having brightness values or gray scale values that differ from standard values thereof as taught by Wolfe. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for the improved quality control of the product by using a standard values to determined defective product during the production/manufacturing process. 



Regarding claim 23, Dudzik and Kress and Wolfe teach: The apparatus of claim 21, further comprising a downstream removal unit that is disposed downstream of a container outlet of said printing station, wherein said defective container is discovered to be defective after said container has passed through said printing station, wherein, in response to instructions from said controller, said downstream removal unit removes said defective container from a container flow downstream of said printing station (Kress, [0027, 0037], Moreover, the system 100 can be configured to detect printing defects in labels applied to containers, wherein the labels are made of material that is somewhat reflective or painted with ink that is somewhat reflective. When the computing system 124 determines that the container is defective, the computing system 124 can output a signal that causes, for instance, the first container 106 to be removed from the conveyor 102, such that the first container 106 is prevented from being populated with content and further prevented from being made available to a consumer). 



Claim 31 is rejected for reasons similar to claim 21 above.
Claim 33 is rejected for reasons similar to claim 26 above.
Claim 36 is rejected for reasons similar to claim 22 above.
Claim 37 is rejected for reasons similar to claim 23 above.

Regarding claim 32, Dudzik and Kress and Wolfe teach: The method of claim 31, further comprising causing said camera to collect light scattered from said container's base (Wolfe, see fig. 4, light is emitted from light source 208  at the container’s and is collected by the camera 202 at the top).

Regarding claim 39, Dudzik and Kress and Wolfe teach: The method of claim 31, further comprising suspending said container while transporting said container along a transport track towards said printing station (Dudzik, see fig. 1A, the containers are inspected and moved along the conveyor system 140 prior to printing, [0026 and 0060]).




s 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dudzik et al. (US 2019/0066288, hereinafter Dudzik) in view of Kress et al. (US 2018/0195974, hereinafter Kress) and Wolfe et al. (US 2016/0151957, hereinafter Wolfe) and further in view of Sumida (US 2009/0015625).

Regarding claim 24, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.

Dudzik and Kress and Wolfe do not explicitly teach: wherein said defective container is found to be defective after having been printed upon in said printing station, wherein inspector is configured to identify a device that was used for printing upon said defective container and to render said device inactive, wherein said device is selected from the group consisting of a printing unit and a printing head.

However, Sumida teaches: wherein said defective container is found to be defective after having been printed upon in said printing station, wherein inspector is configured to identify a device that was used for printing upon said defective container and to render said device inactive, wherein said device is selected from the group consisting of a printing unit and a printing head ([00103, 0125], When defective ink ejection occurs, the head carriage controller 220 causes the head unit 102 to move to a predetermined position, such that the printing surface of the defective ejection head 101X is covered with the separate cleaning cap 301a by elevating the capping unit 302. Thereafter, the capping unit controller 210 causes the capping unit 302 to be elevated. As a result, the printing surface of the defective ejection head 10X is covered with the separate cleaning cap 301a as shown in FIG. 7. The procedure proceeds to step S140 where the capping unit controller 210 causes the capping unit 302 to perform a desired operation, such that the inactive inkjet head is subjected to a cleaning process).



Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to a wherein said defective container is found to be defective after having been printed upon in said printing station, wherein inspector is configured to identify a device that was used for printing upon said defective container and to render said device inactive, wherein said device is selected from the group consisting of a printing unit and a printing head as taught by Sumida. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for cleaning of the defective print head in order to preform printing again.  

Claim 38 is rejected for reasons similar to claim 24 above.


Claims 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dudzik et al. (US 2019/0066288, hereinafter Dudzik) in view of Kress et al. (US 2018/0195974, hereinafter Kress) and Wolfe et al. (US 2016/0151957, hereinafter Wolfe) and further in view of Stephenson et al. (US 2007/0084763, hereinafter Stephenson).

Regarding claim 25, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.

Dudzik and Kress and Wolfe do not explicitly teach:  further comprising a removal unit disposed to intercept a defective container, wherein said removal unit is a lock-type unit.

However Stephenson teaches: further comprising a removal unit disposed to intercept a defective container, wherein said removal unit is a lock-type unit ([0051], Faulty containers can be rejected at machine discharge via a retaining star wheel, clamping star wheel, or pusher.).

The motivation for the combination is that Dudzik, Kress, Wolfe and Stephenson are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to a include further comprising a removal unit disposed to intercept a defective container, wherein said removal unit is a lock-type unit as taught by Stephenson. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for removal of the bottle by a clamping star wheel therefore securely removing the container/bottle. 

Regarding claim 29, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.
Dudzik and Kress and Wolfe do not explicitly teach: wherein said transporter is configured to transport containers along a linear path.
However Stephenson teaches: wherein said transporter is configured to transport containers along a linear path ([0049], The illustrated labeler shows a linear arrangement such that bottles enter the process and are discharged from the process along the same processing line).

The motivation for the combination is that Dudzik, Kress, Wolfe and Stephenson are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to a include wherein said transporter is configured to transport containers along a linear path as taught by Stephenson. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for bottles enter the process and are discharged from the process along the same processing line therefore allowing the bottle to be inspected in an orderly manner. 

Regarding claim 30, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.
Dudzik and Kress and Wolfe do not explicitly teach: wherein said transporter is configured to transport containers along a circular path.
However Stephenson teaches: wherein said transporter is configured to transport containers along a circular path (see fig. 3, bottle enter going around the container table 302 in a circular path. [0049], alternatively and angular arrangement, such that the discharge processing line forms an angle with the inlet processing line). 

The motivation for the combination is that Dudzik, Kress, Wolfe and Stephenson are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to a include wherein said transporter is configured to transport containers along a circular path as taught by Stephenson. The motivation/suggestion would have been to further enhance/improve . 


Claims 27, 34, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dudzik et al. (US 2019/0066288, hereinafter Dudzik) in view of Kress et al. (US 2018/0195974, hereinafter Kress) and Wolfe et al. (US 2016/0151957, hereinafter Wolfe) and further in view of Douglas et al. (US 5926556, hereinafter Douglas).

Regarding claim 27, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.
Dudzik and Kress and Wolfe do not explicitly teach:  wherein said transporter comprises a container receiver that secures said camera.
However Douglas teaches: wherein said transporter comprises a container receiver that secures said camera (Col. 5, lines 42-55, The camera box 46 positions and protects camera 44 above a base 48 adapted to receive at least one of the containers 14 handled by container handling apparatus 12).

The motivation for the combination is that Dudzik, Kress, Wolfe and Douglas are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to include a wherein said transporter comprises a container receiver that secures said camera as taught by Douglas. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for securely and protecting of the camera from being damage. 


Regarding claim 34, Dudzik and Kress and Wolfe teach: The method of claim 31.
Dudzik and Kress and Wolfe do not explicitly teach: further comprising storing images of said container base in a memory connected to said controller.
However Douglas teaches: further comprising storing images of said container base in a memory connected to said controller (Col. 7, lines 59-col. 8, According to the invention, a memory 78 of computer 68 stores the image generated by camera 44 as an array of 512.times.512 pixels having 256 gray levels. Computer 68 then analyzes the gray level changes of the image stored in the memory 78 to detect the presence of identifying marks in the image).

The motivation for the combination is that Dudzik, Kress, Wolfe and Douglas are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to include further comprising storing images of said container base in a memory connected to said controller as taught by Douglas. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for saving the captured image in order to do a comparison with the reference/standard image in order to detect a defect in the container/bottle.

Regarding claim 35, Dudzik and Kress and Wolfe teach: The method of claim 31.
Dudzik and Kress and Wolfe do not explicitly teach: further comprising defining said standard values using stored images of container bases.


The motivation for the combination is that Dudzik, Kress, Wolfe and Douglas are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to include further comprising defining said standard values using stored images of container bases as taught by Douglas. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for saving the captured image in order to do a comparison with the reference/standard image in order to detect a defect in the container/bottle.



Regarding claim 40, Dudzik and Kress and Wolfe teach: The method of claim 31.
Dudzik and Kress and Wolfe do not explicitly teach: further comprising obtaining reference values of a position and symmetry of a base seam of said container and using said reference values to identify said defective container.
However Douglas teaches: further comprising obtaining reference values of a position and symmetry of a base seam of said container and using said reference values to identify said defective container (col. 6, lines 50-col. 7. Camera 44, which includes a wide angle lens 60, generates an image of the inside of container 14 as container 14 is carried over the base 48. In particular, container 14 has an 

The motivation for the combination is that Dudzik, Kress, Wolfe and Douglas are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to include further comprising obtaining reference values of a position and symmetry of a base seam of said container and using said reference values to identify said defective container as taught by Douglas. The motivation/suggestion would have been to further enhance/improve the apparatus since doing so would allow for thoroughly inspecting the container for defect. 



28 is rejected under 35 U.S.C. 103 as being unpatentable over Dudzik et al. (US 2019/0066288, hereinafter Dudzik) in view of Kress et al. (US 2018/0195974, hereinafter Kress) and Wolfe et al. (US 2016/0151957, hereinafter Wolfe) and further in view of Bernhard (US 2010/0136159).

Regarding claim 28, Dudzik and Kress and Wolfe teach: The apparatus of claim 21.

Dudzik and Kress and Wolfe do not explicitly teach: wherein said transporter comprises a container receiver that is configured to hold containers at a location selected from the group consisting of a container neck, a neck ring, and a flange of said container.

However Bernhard teaches: wherein said transporter comprises a container receiver that is configured to hold containers at a location selected from the group consisting of a container neck, a neck ring, and a flange of said container ([0028], These containers 9 are transported by being grasped in the vicinity of their heads, for example by means of pneumatic transport systems (not shown). For example, the containers may comprise neck rings or flanges, and the transport system or container grippers may support or hold the container by the neck rings or neck flanges.).

The motivation for the combination is that Dudzik, Kress, Wolfe and Bernhard are in the same field of endeavor, mainly image inspection.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudzik, Kress and Wolfe to a include wherein said transporter comprises a container receiver that is configured to hold containers at a location selected from the group consisting of a container neck, a neck ring, and a 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675